 Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 1 of 50 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION AT COLUMBUS

ALAN BECK, Derivatively, on behalf of           Case no. 2:20-cv-5020
FIRSTENERGY CORPORATION,
                                                VERIFIED SHAREHOLDER
                                     Plaintiff, DERIVATIVE COMPLAINT

v.

MICHAEL J. ANDERSON, STEVEN J.                  JURY TRIAL DEMANDED
DEMETRIOU, JULIA L. JOHNSON,
CHARLES E. JONES, DONALD T.
MISHEFF, THOMAS N. MITCHELL,
JAMES F. O’NEIL III, CHRISTOPHER D.
PAPPAS, SANDRA PIANALTO, LUIS A.
REYES, LESLIE M. TURNER, STEVEN E.
STRAH, ROBERT REFFNER, MICHAEL J.
DOWLING, JAMES F. PEARSON, K. JON
TAYLOR, AND EBONY YEBOAH-
AMANKWAH,

                                 Defendants,

FIRSTENERGY CORPORATION,

                         Nominal Defendant.

       Plaintiff Alan Beck (“Plaintiff”), by and through his undersigned attorneys, derivatively,

on behalf of FirstEnergy Corporation, brings this derivative action against certain officers and

directors of the Company. Plaintiff alleges that the officers and directors of the Company

breached their fiduciary duties to the Company, were unjustly enriched, wasted corporate assets,

committed insider selling, and committed violations of Section 14(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”).

       Plaintiff alleges the following upon personal knowledge with respect to himself and his

own acts, and as to all other matters upon information and belief, based upon the substantial


                                               1
    Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 2 of 50 PAGEID #: 2




investigation of his counsel, including, among other things, an analysis of: (i) a review of

Securities and Exchange Commission (“SEC”) filings by FirstEnergy Corp., (ii) media reports

about the Company, (iii) case filings in USA v. Borges, 1:20-mj-00526 (S.D. Ohio.) (the

“Criminal Proceedings”), (iv) case filings in Owens v. FirstEnergy, 2:20-cv-03875 (the

“Securities Class Action”), (v) press releases, (vi) criminal complaints and affidavits, and (vii)

other publicly available documents regarding FirstEnergy.

                                          NATURE OF ACTION

        1.       This is a shareholder derivative action brought in the right, and for the benefit, of

FirstEnergy Corporation (“FirstEnergy or the “Company”), against certain of its directors and

officers for violations of state and federal laws that occurred from February 21, 2017 through the

present (the “Relevant Period”). Investigators called this criminal conduct perpetuated by the

Company’s directors and officers, “Ohio’s largest political corruption scandal.”1

        2.       FirstEnergy is an electric utility headquartered in Akron, Ohio. Its subsidiaries

and affiliates are involved in the distribution, transmission, and generation of electricity, as well

as energy management and other energy-related services. Its ten electric utility operating

companies comprise one of the United States' largest investor-owned utilities, based on serving 6

million customers within a 65,000-square-mile (170,000 km2) area of Ohio, Pennsylvania, West

Virginia, Virginia, Maryland, New Jersey and New York. FirstEnergy also owned and operated

two nuclear power plants in the State of Ohio, the Perry Nuclear Generating Station and the

Davis-Besse Nuclear Power Station.

        3.       The FirstEnergy criminal conduct and political corruption scandal involved $60

million in bribes the Individual Defendants (defined below) caused the Company to pay to Ohio


1
 See https://www.dispatch.com/story/news/politics/state/2020/07/22/investigators-firstenergy-bankrolled-alleged-
ohio-bribery-scheme/42105073/

                                                        2
    Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 3 of 50 PAGEID #: 3




government officials, including Ohio House Speaker Larry Householder (“Householder”) and

other individuals in exchange for a $1 billion bailout and other favorable legislation. The

corruption was evidenced by detailed transcripts of phone calls, recorded conversations, text

messages, bank records and contemporaneous documentary evidence.

        4.      The Individual Defendants have all served as officers, directors, or executives of

FirstEnergy, and purposefully, recklessly, or with gross negligence caused the Company to pay

these bribes over several years to compel the passage of Ohio Bill 6, (HB 6) and increase their

personal compensation and to keep their positions. Ohio Bill 6 (HB 6) was a bill providing a $1

billion bailout for FirstEnergy and critical to keep the company’s failed nuclear facilities in

operation. The scheme was in full swing after Householder won the speakership in January 2019,

and the bailout passed in July 2019, going into effect in October 2019.2

        5.      In addition to this “pay to play” scheme exchanging millions in illegal bribes to

government officials for a bailout, the Individual Defendants also misrepresented the Company’s

compliance reports with the state and federal laws regarding regulatory matters.

        6.      The bribery continued for several years until a criminal complaint of conspiracy

was filed against Householder in the Ohio Southern District on July 17, 2020. Four days later on

July 21, 2020, Householder was arrested on charges of conspiracy to commit racketeering.3

        7.      Also arrested in the bribery scheme were four other men including lobbyists for

FirstEnergy and former subsidiary Energy Harbor, previously called FirstEnergy Solutions.

        8.      On July 22, 2020, following the news FirstEnergy’s stocks lost up to 45% from its

closing price of $41.26 per share.


2
  https://www.npr.org/2020/07/21/893493224/ohio-house-speaker-arrested-in-connection-to-60-million-bribery-
scheme
3
  https://www.npr.org/2020/07/30/897508779/ohio-house-removes-and-replaces-newly-indicted-larry-householder-
as-speaker

                                                     3
    Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 4 of 50 PAGEID #: 4




           9.      On July 30, 2020, the Ohio House voted out Householder as speaker.4

           10.     Despite the transcripts of phone calls, recorded conversations, text messages,

bank records and other evidence proving the criminal conduct, Defendant Charles Jones recently

denied the allegations stating the Company “acted properly in this matter, and we intend to

cooperate fully with the investigation to... ensure our company and our role in supporting [House

Bill 6] is understood as accurately as possible.”5

           11.     As discussed herein, the Director Defendants (defined below) breached their

fiduciary duties by engaging in the bribery, criminal conduct, personally making and/or causing

the Company to issue false and misleading public statements regarding the Company and its

compliance with securities laws, and continuing to deny the criminal conduct.

           12.     Plaintiff brings this action derivatively to recover the damages suffered by

FirstEnergy due to the Defendants’ breaches of fiduciary duties and to effect changes to the

Company’s corporate governance practices and internal control procedures.

           13.     Plaintiff made no demand upon the FirstEnergy Board before initiating this action

since it would be a wasteful and futile act. The FirstEnergy Board consists of individuals who are

neither disinterested nor independent since they are executives, members of management, and

benefitted themselves through criminal activity, and face a substantial likelihood of liability for

the misconduct described herein, so that there is reasonable doubt that they could act in a

disinterested or independent manner.

                                           VENUE AND JURISDICTION

           14.     The Court has jurisdiction over the causes of action asserted under Section 14(a)

of the Securities Exchange Act of 1934 (the “Exchange Act”), and Rule 14a-9 promulgated


4
    Id.
5
    https://seekingalpha.com/news/3594886-firstenergy-ceo-asserts-no-wrongdoing-in-pushing-for-nuke-subsidies

                                                         4
 Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 5 of 50 PAGEID #: 5




thereunder by the SEC, pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act.

Supplemental Jurisdiction over the remaining claims exists pursuant to 28 U.S.C. § 1367. This

action is not a collusive action designed to confer jurisdiction on a court of the United States that

it would not otherwise have.

       15.     Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and

the Defendants are citizens of different states and the amount in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.

       16.     Venue is proper in this District pursuant to §27 of the Exchange Act and 28

U.S.C. §1391(b) because the Company conducts business in this District and the events and

omissions giving rise to the claims asserted herein occurred in substantial part in this District,

including the dissemination of false and misleading statements into this District. In addition, the

Criminal Proceeding and Securities Class Action is pending in this District, as is civil litigation

against the Company for the complained of scheme by Ohio ratepayers, Smith v. FirstEnergy

Corp., et al., 2:20-cv-3755 (S.D. Ohio).

                                            PARTIES

       17.     Plaintiff Alan Beck (“Beck”) is a current shareholder of FirstEnergy and will

continue to hold FirstEnergy stock at all times during the pendency of this litigation. Beck has

continuously held FirstEnergy stock since prior to the start of the Relevant Period. Beck is a

citizen of Illinois. A signed verification from Beck is attached as Exhibit A.

       18.     Defendant Michael J. Anderson (“Anderson”) is Chairman of the board of

directors of The Andersons, Inc. He has been a Director of FirstEnergy since 2007 and serves on

the Board’s Audit and Finance Committees. On July 1, 2020, Anderson reported owning 59,181

shares of common stock.



                                                 5
 Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 6 of 50 PAGEID #: 6




        19.     Defendant Steven J. Demetriou (“Demetriou”) is Chairman, Chief Executive

Officer and a director of Jacobs Engineering Group Inc. He has been a Director of FirstEnergy

since 2017 and serves on the Finance, Operations, Safety and Nuclear Oversight Committees. On

July 1, 2020, Demetriou reported owning 9,651 shares of common stock.

        20.     Defendant Julia L. Johnson (“Johnson”) is President of NetCommunications,

LLC. She has been a Director of First Energy since 2011and serves on the Corporate Governance

and Corporate Responsibility (Chair) and Finance Committees. On July 1, 2020, Johnson

reported owning 10,750 shares of common stock.

        21.     Defendant Charles E. Jones (“Jones”) has been President, CEO, and a director of

First Energy since 2015. On March 1, 2020, Jones exercised an option to sell 407,466.991 shares

of his FirstEnergy stock for $44.40 per share, yielding proceeds of $18,091,534.40. Jones still

owns 699,356 shares and reportedly earns $14,684,700 a year in salary. Defendant Jones sold

shares with insider information regarding the Company’ bribery scheme, which resulted in

FirstEnergy stock trading at artificially inflated prices at the time of his stock sales.

        22.     Defendant Donald T. Misheff (“Misheff”) is retired as managing partner of the

Northeast Ohio offices of Ernst & Young LLP. He has been non-executive Chairman of the

FirstEnergy Board since May 2018 and Director of FirstEnergy since 2012. He also serves on the

Audit; Corporate Governance and Corporate Responsibility Committees. On July 1, 2020,

Misheff reported owning 37,157 shares of common stock.

        23.     Defendant Thomas N. Mitchell (“Mitchell”) is Chairman of the World

Association of Nuclear Operators. He has been a Director of FirstEnergy since 2016 and serves

on the Corporate Governance and Corporate Responsibility, Operations, and Safety and Nuclear




                                                   6
 Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 7 of 50 PAGEID #: 7




Oversight (Chair) Committees. On July 1, 2020, Mitchell reported owning 18,985 shares of

common stock.

       24.    Defendant James F. O’Neil, III (“O’Neill”) is Principal owner of Forefront

Solutions, LLC. He has been a Director of FirstEnergy since 2017 and serves on the

Compensation (Chair), Operations, and Safety and Nuclear Oversight Committees. On July 1,

2020, O’Neil reported owning 14,129 shares of common stock.

       25.    Defendant Christopher D. Pappas (“Pappas”) is retired as president and chief

executive officer of Trinseo. He has been a Director of FirstEnergy since 2011and serves on the

Compensation and Finance (Chair) Committees. On July 1, 2020, Pappas reported owning

49,957 shares of common stock.

       26.    Defendant Sandra Pianalto (“Pianalto”) is retired as president and chief executive

officer of the Federal Reserve Bank of Cleveland. She has been a Director of FirstEnergy since

2018 and serves on the Compensation and Audit Committees. On July 1, 2020, Pianalto reported

owning 5,538 shares of common stock.

       27.    Defendant Luis A. Reyes (“Reyes”) is retired as a regional administrator of the

U.S. Nuclear Regulatory Commission and has been a Director of FirstEnergy since 2013. Reyes

serves on the Corporate Governance and Corporate Responsibility, Operations, and Safety and

Nuclear Oversight Committees. On July 1, 2020, Reyes reported owning 30,782 shares of

common stock.

       28.    Defendant Leslie M. Turner (“Turner”) is retired as senior vice president, general

counsel, and corporate secretary of The Hershey Company. She has been a Director of

FirstEnergy since 2018 and serves on the Audit and Compensation Committees. On July 1, 2020,

Turner reported owning 1,929 shares of common stock.



                                              7
 Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 8 of 50 PAGEID #: 8




       29.     Defendant Steve E. Strah (“Strah”) is President of First Energy. He previously

served as FirstEnergy’s CFO from March 2018 until he transitioned to his current position in

May 2020. Prior to March 2018, defendant Strah served as Senior Vice President of

FirstEnergy’s Utilities Operations. He is a member of FirstEnergy’s Leadership Council.

       30.     Defendant Robert Reffner (“Reffner”) is Senior Vice President and Chief Legal

Officer, and a member of FirstEnergy’s Leadership Council. Reffner is responsible for, among

other things, FirstEnergy’s Legal, Ethics, Risk and Internal Auditing.

       31.     Defendant Michael Dowling (“Dowling”) is Senior Vice President, External

Affairs, and member of FirstEnergy’s Leadership Council. Dowling is responsible for

FirstEnergy’s local, state and federal Governmental Affairs; Energy Policy; State Regulatory

Affairs and Market Policies; Economic Development; Corporate Affairs and Community

Involvement, and the FirstEnergy Political Action Committee.

       32.     Defendant Ebony Yeboah-Amankwah (“Yeboah-Amankwah”) is Vice President,

General Counsel and Chief Ethics Officer, and member of FirstEnergy’s Leadership Council.

       33.     Defendant K. Jon Taylor (“Taylor”) took over as FirstEnergy’s CFO from

Defendant Strah. Prior to assuming this position, he was the Company’s Controller and Chief

Accounting Officer until March 2018 when Taylor was named president of Ohio Operations. He

was promoted to Vice President, FirstEnergy Utilities in April 2019, and elected to his current

position in May 2020.

       34.     Defendants Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neill,

Pappas, Pianalto, Reyes and Turner are referred to collectively as the “Director Defendants.”

Defendants Jones, Strah, Reffner, Dowling and Ebony Yeboah-Amankwah are referred to




                                                8
 Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 9 of 50 PAGEID #: 9




collectively as the “Officer Defendants.” The Director Defendants and the Officer Defendants

are, collectively, the “Individual Defendants.”

        35.     Defendants O’Neil, Anderson, Misheff, Pianalto, and Turner were all members of

the Audit Committee and are referred to collectively as the “Audit Committee Defendants.”

        36.     Defendants Anderson, Johnson, Misheff, Mitchell, and Reyes were all members

of the Corporate Governance and Corporate Responsibility Committee and are referred to

collectively as the “Corporate Governance and Corporate Responsibility Committee

Defendants.”

        37.     Nominal Defendant FirstEnergy is an Ohio corporation headquartered at 76 South

Main Street, Akron, Ohio.

                    THE FIDUCIARY DUTIES OF THE DEFENDANTS

        38.     Defendants owed First Energy and its shareholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were and are required to use their utmost ability to control

and manage FirstEnergy in a fair, just, honest, and equitable manner, by virtue of their positions

as officers, directors, and/or fiduciaries of FirstEnergy.

        39.     Each director and officer of the Company owes to FirstEnergy and its

shareholders the fiduciary duty to exercise good faith and diligence in the administration of the

Company and in the use and preservation of its property and assets and the highest obligations of

fair dealing.

        40.     To discharge their duties, the officers and directors of FirstEnergy were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

internal controls of the Company. By virtue of such duties, the officers and directors of

FirstEnergy were required to adhere to the FirstEnergy’s Code of Conduct:



                                                  9
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 10 of 50 PAGEID #: 10




        i.   ensure that the Company was operated in a diligent, honest, and prudent manner

             in accordance with the laws and regulations of Ohio and the United States, and

             pursuant to FirstEnergy’s own Code of Business Conduct (the “Code of

             Conduct”);

       ii.   conduct the affairs of the Company in an efficient, business-like manner so as to

             make it possible to provide the highest quality performance of its business, to

             avoid wasting the Company’s assets, and to maximize the value of the Company’s

             stock;

      iii.   remain informed as to how FirstEnergy conducted its operations, and, upon

             receipt of notice or information of imprudent or unsound conditions or practices,

             to make reasonable inquiry in connection therewith, and to take steps to correct

             such conditions or practices;

      iv.    establish and maintain systematic and accurate records and reports of the business

             and internal affairs of FirstEnergy and procedures for the reporting of the business

             and internal affairs to the Board and to periodically investigate, or cause

             independent investigation to be made of, said reports and records;

       v.    maintain and implement an adequate and functioning system of internal legal,

             financial, and management controls, such that FirstEnergy’s operations would

             comply with all applicable laws and FirstEnergy’s financial statements and

             regulatory filings filed with the SEC and disseminated to the public and the

             Company’s shareholders would be accurate;




                                              10
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 11 of 50 PAGEID #: 11




        vi.    exercise reasonable control and supervision over the public statements made by

               the Company’s officers and employees and any other reports or information that

               the Company was required by law to disseminate;

        vii.   refrain from unduly benefiting themselves and other Company insiders at the

               expense of the Company; and

       viii.   examine and evaluate any reports of examinations, audits, or other financial

               information concerning the financial affairs of the Company and to make full and

               accurate disclosure of all material facts concerning, inter alia, each of the subjects

               and duties set forth above.

       41.     Each of the Defendants further owed to FirstEnergy and the shareholders the duty

of loyalty requiring that each Defendant favor FirstEnergy’s interest and that of its shareholders

over his or her own while conducting the affairs of the Company and refrain from using his or

her position, influence, or knowledge of the affairs of the Company to gain personal advantage.

       42.     At all times relevant hereto, the Defendants were the agents of each other and of

FirstEnergy and were at all times acting within the course and scope of such agency.

       43.     Because of their advisory, executive, managerial, and directorial positions with

FirstEnergy, each of the Defendants had access to adverse, non-public information about the

Company.

       44.     The Defendants, because of their positions of control and authority, were able to

and did, directly or indirectly, exercise control over the wrongful acts complained of herein, as

well as the contents of the various public statements made by FirstEnergy.

       45.     Defendants owe fiduciary duties to FirstEnergy and its shareholders, including

duties of loyalty, good faith, and candor. In addition, FirstEnergy’s foundational corporate



                                                11
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 12 of 50 PAGEID #: 12




documents detail the requirements of the Board’s duties, requiring, inter alia, that the Board

actively identify and report any illegal and/or unethical business practices within the Company.

A.     FirstEnergy’s Code of Business Conduct

       46.     FirstEnergy’s Code of Business Conduct provides, in part, as follows:

       This Code of Business Conduct (the “Code”) serves as a reminder of the high
       standards we must meet in our day-to-day business activities. It also helps to
       guide us when formulating and pursuing Company goals and objectives.
       FirstEnergy personnel are all responsible for complying with applicable laws and
       regulations and the principles and provisions included in this Code.
       No single book or code of conduct policy can provide answers to every situation.
       This Code is to be used as a guide for ethical conduct and help foster a culture of
       honesty and accountability. It is endorsed by FirstEnergy’s Board of Directors and
       executives, communicates our culture of intolerance for retaliation, provides
       policy guidance, and concludes with a question and answer section.

       It is the responsibility of every one of us to comply with all applicable laws, rules
       and regulations and all provisions of this Code and related policies and
       procedures. This Code is designed to encourage you to lead by example with
       ethics and integrity and engage in open, honest, direct, and ongoing dialogue. In
       addition, our Company has adopted a Corporate Compliance Program
       (“Program”) to assist all business units and personnel to fully comply with all
       applicable laws, regulations, and policies. The Program demonstrates that we
       intend to operate our business in accordance with sound business ethics. It
       includes many guiding principles for specific standards of conduct.

       “Maintaining high ethical standards builds trust with customers, shareholders,
       FirstEnergy Personnel, and the communities we serve. At FirstEnergy, we are all
       responsible for upholding high standards and being aware of ethical issues that
       we may face on the job.”

        Fair Dealing - We have built a reputation as a trustworthy and ethical member of
       our community and our industry. We are committed to maintaining the highest
       levels of integrity and fairness within our Company. When we fail to negotiate,
       perform, or market in good faith, we may seriously damage our reputation and
       lose the loyalty of our customers. You must conduct business, including dealings
       with the Company’s customers, suppliers, competitors and other personnel, Code
       of Business Conduct 6 honestly and fairly and not take unfair advantage of
       anyone through any misrepresentation of material facts, manipulation,
       concealment, abuse of privileged information, fraud, bribes, kickbacks, illegal
       payments, cash gifts, cash equivalent gifts or other unfair business practices. Also,
       please be aware that special rules apply when dealing with government



                                                12
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 13 of 50 PAGEID #: 13




       employees. You should direct any questions about dealing with government
       employees to your supervisor.

       Conflicts of Interest - We should all be aware of any potential influences that
       impact or appear to impact our loyalty to FirstEnergy. A “conflict of interest” can
       occur when your personal interest interferes with – or may appear to interfere
       with – the interests of the Company as a whole, or when your personal interests
       make it difficult for you to perform your job duties objectively and effectively.
       Conflicts of interest also arise when personnel, or a member of his or her
       immediate family, receives improper personal benefits as a result of his or her
       position with the Company. Avoid situations in which your personal interests are
       in conflict, or appear to be in conflict, with the interests of the Company or your
       job responsibilities. This includes the use of knowledge gained through your work
       activities to make decisions that will lead to personal gain and that are contrary to
       the law or the interests of the Company. This also includes financial relationships,
       including equity interests and loans to, or guarantees of obligations of, the party
       with the FirstEnergy relationship. Furthermore, the Company will not make any
       loans or guarantees to executive officers or their family members. You also have
       the specific responsibility of understanding and abiding by the Company’s
       expanded Conflicts of Interest Policy.

       47.     FirstEnergy’s Conflict-Of-Interest Policy also states, among other things, that: All

personnel, including the Chief Executive Officer, Chief Financial Officer and Chief Accounting

Officer, have an obligation to conduct Company-related business in an environment free from

the influence of conflicting personal interests. Generally, a conflict of interest arises when our

position or job responsibilities present an opportunity for personal gain or when an obligation or

situation resulting from our personal activities and financial affairs may influence our judgment

and action in the performance of our Company duties.

B.     Additional Duties of the Audit Committee Members

       48.     The Company’s Audit Committee is specifically tasked with the Board’s

oversight responsibilities. The conduct of the Audit Committee is governed by the Audit

Committee Charter. Per the Audit Charter, the purpose of the Audit Committee it to, inter alia: is

“assist the Board with oversight of: (a) The integrity of the Company’s financial statements; (b)

The Company’s compliance with legal, risk management and regulatory requirements; (c) The

                                                13
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 14 of 50 PAGEID #: 14




independent auditor’s qualifications and independence; (d) The performance of the Company’s

internal audit function and independent auditor; and (e) The Company’s systems of internal

control with respect to the accuracy of financial records, adherence to Company policies and

compliance with legal and regulatory requirements.

       49.    The Audit Committee Charter lists the following as responsibilities of the Audit

Committee:

       1.       The Committee shall be directly responsible for the appointment,
       compensation and retention of (subject to shareholder ratification, if such
       ratification is required), and the oversight of the work and pre-approval of all
       auditing services provided by, any registered public accounting firm engaged
       (including resolution of disagreements between management and the auditor
       regarding financial reporting) for the purpose of preparing or issuing an audit
       report or performing other audit, review or attest services for the Company. The
       independent auditor shall audit the consolidated financial statements of the
       Company and the consolidated financial statements of selected subsidiaries for the
       fiscal year for which it is appointed and report directly to the Committee.

       2.      At least annually, the Committee shall obtain, review and, to the extent
       necessary, discuss with the independent auditor a report by the independent
       auditor describing:

          i. the independent auditor’s internal quality-control procedures;
         ii. or by any inquiry or investigation by governmental or professional
             authorities, within the preceding five years, respecting one or more
             independent audits carried out by the independent auditor’s firm, and the
             steps taken to deal with those issues; and
        iii. all relationships between the independent auditor and the Company, in order
             to assess the auditor’s independence.

       3.     After reviewing the foregoing report and after consideration of the
       independent auditor’s work throughout the year, the Committee shall evaluate the
       independent auditor’s qualifications, terms of engagement, compensation,
       performance and independence, which shall include the review and evaluation of
       the lead partner of the independent auditor. In making its evaluation, the
       Committee shall take into account the opinions of management and internal
       auditors. The Committee shall present its conclusions with respect to the
       independent auditor to the Board.




                                              14
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 15 of 50 PAGEID #: 15




     4.     The Committee shall ensure the regular rotation of the lead audit partner
     and concurring partner of the independent auditor every five (5) years and
     consider whether it would be appropriate to implement a regular rotation of the
     independent auditor firm.

     5.      The Committee shall also review and discuss reports by the independent
     auditor regarding: (a) all critical accounting policies and practices used by the
     Company; (b) significant financial reporting issues and judgments made in
     connection with the preparation of financial statements, including all alternative
     treatments of the Company’s financial information within generally accepted
     accounting principles (“GAAP”) that have been discussed with management
     officials, ramifications of the use of such alternative disclosures and treatments,
     and the treatment preferred by the independent auditor; and (c) any other material
     written communication between the independent auditor’s firm and the
     Company’s management, such as any management letter or schedule of
     unadjusted differences. The Committee shall have full access to the Company’s
     books and personnel.

     6.      The Committee, as a whole or through the Chair, shall review and discuss
     with management, the internal auditor, and the independent auditor prior to filing
     the Company’s Reports on Forms 10-K or 10-Q, any major issues regarding
     accounting principles and financial statement presentation, including the impact
     on the financial statements of significant events, transactions or changes in the
     Company’s selection or application of accounting principles or estimates that
     potentially affect the quality of the financial reporting, major issues as to the
     adequacy of the Company’s internal controls and any special audit steps adopted
     in light of material control deficiencies and the adequacy of disclosures about
     changes in internal control over financial reporting.

     7.      The Committee shall review and discuss with management and the
     independent auditor, management’s report on internal control over financial
     reporting and the independent auditor’s attestation of the Company’s internal
     control over financial reporting prior to the filing of the Company’s Form 10-K.

     8.      The Committee shall review disclosures made to the Committee by the
     Company’s chief executive officer and chief financial officer during their
     certification process for Forms 10-K and Forms 10-Q regarding any significant
     deficiencies in the design or operation of internal controls or material weaknesses
     therein and any fraud involving management or other employees who have a
     significant role in the Company’s internal controls.

     9.     In connection with its review of the Company’s financial statements, the
     Committee shall review and discuss with management, the internal auditor and
     the independent auditor the matters the independent auditor is required to discuss
     with the Committee under auditing standards established by the Public Company
     Accounting Oversight Board, including Auditing Standard No. 1301, and under

                                             15
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 16 of 50 PAGEID #: 16




     the rules and regulations of the SEC and other applicable authorities (as such
     standards and rules and regulations may be established and amended from time to
     time).

     10.      The Committee shall regularly review with the independent auditor any
     audit problems or difficulties encountered in the course of the audit work, any
     restrictions on the scope of activities or access to requested information, and any
     significant disagreements with management and management’s response to them.
     The review should also include discussion of the responsibilities, budget,
     activities, and organizational structure (including staffing) of the internal audit
     function. The Committee shall review any significant findings and
     recommendations of the internal auditing function together with management’s
     responses to them.

     11.     Based on its review and discussions with management, the internal auditor
     and the independent auditor, the Committee shall recommend to the Board
     whether the Company’s financial statements should be included in the Company’s
     Annual Report on Form 10-K (or the annual report to shareholders if distributed
     prior to the filing of the Form 10-K).

     12.    Review and discuss with management and the independent auditor all off-
     balance sheet arrangements and the effect of regulatory and accounting
     developments onthe Company’s financial statements.

     13.     Although the Committee shall not be required to pre-approve or discuss in
     advance each earnings release or each instance in which the Company ma provide
     earnings guidance, the Committee shall review and discuss with management
     press releases related to the Company’s earnings, including the use of “pro forma”
     or “adjusted” non-GAAP information, as well as financial information and
     earnings guidance provided to financial analysts and rating agencies.

     14.     The Committee shall meet separately, periodically, with management,
     with internal auditors, with independent auditors, with the Chief Risk Officer, and
     with the general counsel. Further, the Committee shall, at least annually, meet
     with the Company’s independent auditor, without the presence of any Company
     employees, in order to review the results of each independent audit of the
     Company, the report of the audit, any related management letter, management
     responses to recommendations made by the independent auditor in connection
     with the audit, all significant reports of the internal auditing department, and
     management’s responses to those reports.

     15.     At least annually, the Committee shall review and approve the scope and
     plan of the work to be done by the Company’s internal audit function, and review
     the results of such work. The Committee shall oversee, require and review
     periodic evaluations of the Company’s internal control and corporate compliance
     structures, including the charter of the internal audit function to reasonably assure

                                              16
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 17 of 50 PAGEID #: 17




     that it is consistent with that recommended by the Institute of Internal Auditors,
     and the resources provided to the internal audit group to reasonably assure that it
     has sufficient resources to carry out its charter. At least annually, the Committee
     shall approve the Internal Auditing Business Practice.

     16.     The Committee shall periodically review with the Chief Audit Officer the
     adequacy of the Company’s internal controls and corporate compliance structures,
     including computerized information system controls and security, to reasonably
     determine, at a minimum, that: (a) components of the Company’s internal control
     and corporate compliance structures are regularly evaluated; (b) such evaluations
     are performed by qualified personnel; and (c) such evaluations have reasonable
     scope and depth of coverage and are conducted with sufficient frequency. The
     Committee shall discuss with the independent auditors any significant matters
     regarding internal controls over financial reporting that have come to their
     attention during the conduct of the audit, in addition to reviewing with the
     independent auditor the Company’s compliance with the requirements of the
     Sarbanes-Oxley Act of 2002, as may be amended from time to time.

     17.   The Committee shall consider and review Directors’, officers’ and
     management’s Company-funded expenses.

     18.     The Committee shall oversee, assess, discuss, and review the Company’s
     policies with respect to the Company’s major financial risk exposures and the
     assessment and management of risks, such as risks related to the financial
     statements and financial reporting process of the Company, credit risk, liquidity
     and commodity market risks, and risks related to cybersecurity, and discuss with
     management the steps taken to monitor, control and mitigate such exposures.

     19.   The Committee and the Board shall annually discuss and review with the
     Company’s Chief Risk Officer the Company’s risk assessment and risk
     management guidelines, policies and procedures.

     20.     Periodically, the Committee shall meet with appropriate members of
     management to review adherence to applicable federal, state, and local laws and
     corporate policies and review processes relating to training, monitoring and
     reporting of policy compliance. In particular, the Committee shall review the
     Company’s Code of Business Conduct to determine that it is designed to provide
     adequate protection against violations of applicable laws and regulations, and
     shall review the record keeping and reporting systems to measure and monitor
     regulatory compliance requirements. In general, the Committee shall also
     periodically review the Company’s policies and procedures regarding compliance
     with the Company’s Code of Business Conduct and the Company’s Conflicts-of-
     Interest Policy, and methods for disseminating information regarding the
     foregoing policies. The Committee shall review corrective actions taken by the
     Company when significant internal or corporate compliance problems are
     reported. If the Committee becomes aware of any significant deficiency from

                                             17
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 18 of 50 PAGEID #: 18




     corporate compliance programs or internal control programs, or of material
     violations of established corporate policies or legal and regulatory requirements, it
     shall: (a) reasonably determine that all appropriate corrective actions have been
     taken in response thereto, and that such actions are sufficient under the
     circumstances; (b) review any management override (which shall include waivers
     permitted by policies or procedures) of corporate compliance programs and
     internal control programs, and take the steps necessary to reasonably determine
     that such action or override will not occur in the future without Board approval;
     and (c) review the process for reporting deficiencies or violations to reasonably
     assure that the Chief Audit Officer and the Chief Ethics Officer are informed of
     such deficiencies or violations.

     21.    The Committee shall establish procedures for:

     i.the receipt, retention and treatment of complaints received by the Company
       regarding accounting, internal accounting controls or auditing matters; and
    ii.the confidential, anonymous submission by the Company’s employees of
       concerns regarding questionable accounting or auditing matters.

     22.    The Committee may cause on-going educational programs related to
     appropriate financial and accounting practices to be made available to Committee
     members.

     23.     The Committee shall communicate to the Board any issues with respect to
     the quality or integrity of the Company’s financial statements, the Company’s
     compliance with legal or regulatory requirements, the performance and
     independence of the Company’s independent auditors or the performance of the
     internal audit function.

     24.   The Committee shall prepare the Audit Committee Report required by
     SEC rules to be included in the Company’s annual proxy statement.

     25.     The Committee shall report regularly to the Board concerning its
     activities.

     26.    The Committee shall serve as a channel of communication between the
     independent auditor and the Board, and between the Chief Audit Officer and the
     Board.

     27.    The Chief Audit Officer functionally reports to the Committee and
     administratively to the Senior Vice President & Chief Financial Officer. The
     Committee will at least annually assess this reporting relationship in accordance
     with the Institute of Internal Auditors International Professional Practices
     Framework Standards and associated Practice Advisories.




                                              18
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 19 of 50 PAGEID #: 19




       28.     The Committee shall discuss with management and the independent
       auditor any published reports or correspondence with regulators or governmental
       agencies that raise material issues regarding the Company’s financial statements
       or accounting policies.

       29.    The Committee shall annually obtain from the independent auditor
       assurance that Section 10A(b) of the Exchange Act has not been implicated.

       30.   The Committee shall discuss with the independent auditors material issues
       on which the national office of the independent auditors was consulted by the
       Company’s audit team.

       50.     The Audit Committee members and other Individual Defendants failed to

maintain the standards laid out by both the law and the Company, resulting in the breaches of

fiduciary duty and the violations of Section 14(a) and Rule 14a-9 described herein.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       51.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants

further aided and abetted and/or assisted each other in breaching their respective duties.

       52.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct were, among other things, to: (i) facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, waste of

corporate assets, gross mismanagement, and abuse of control; (ii) conceal adverse information

concerning the Company’s operations, financial condition, future business prospects and internal

controls; and (iii) artificially inflate the Company’s stock price.

       53.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully, recklessly, or with



                                                  19
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 20 of 50 PAGEID #: 20




gross negligence to engage in deceptive marketing, engage in improper accounting methods,

conceal material facts, fail to correct such misrepresentations, and violate applicable laws.

During the Relevant Period, Individual Defendants collectively and individually initiated a

course of conduct that was designed to and did engage in deceptive marketing. In furtherance of

this plan, conspiracy, and course of conduct, Individual Defendants collectively and individually

took the actions set forth herein. The Individual Defendants described herein were a direct,

necessary, and substantial participant in the common enterprise, and/or common course of

conduct complained herein because the action described herein occurred under the authority and

approval of the Board.

       54.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted

with actual or constructive knowledge of the primary wrongdoing, either took direct part in or

substantially assisted the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       55.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and FirstEnergy and was at all times acting within the

course and scope of such agency.

                              SUBSTANTIVE ALLEGATIONS

       A.      Background

       56.     FirstEnergy is headquartered in Akron, Ohio with subsidiaries involved in the

distribution, transmission and generation of electricity, as well as energy management and other

energy-related services and has several subsidiaries and affiliates. Ten of its subsidiaries


                                               20
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 21 of 50 PAGEID #: 21




comprise one of the largest investor-owned utilities in the country serving more than six million

customers in Ohio, Pennsylvania, West Virginia, Virginia, Maryland, New Jersey, and New

York.

        57.     The Perry Nuclear Generating Station and the Davis-Besse Nuclear Power Station

are the two nuclear power plants owned and operated by FirstEnergy in the State of Ohio through

its subsidiaries FirstEnergy Solutions Corp. (“FES”) and FirstEnergy Nuclear Operating

Company (“FENOC”).6 FirstEnergy was fined $28 million for misleading the regulators

regarding the damage as part of a deferred-prosecution agreement after it was discovered that the

Davis-Besse Nuclear Power Station was the worst site corrosion ever found at a U.S. reactor and

the plant was consequently closed from 2002 to 2004 for the purpose of repairs. The revenue

from the two plants was diminished significantly as the cost of maintenance of the plants

increased and the demand for nuclear energy decreased with the decrease in prices of alternative

fuels like natural gas.

        58.     Owing in large part to challenges associated with its nuclear energy affiliates

FENOC and FES and low demand, FirstEnergy reported a weak energy market, poor forecast

demand and hundreds of millions of dollars in losses in the fiscal year 2016. The Defendants,

reassured investors that FirstEnergy was pursuing a legislative fix to turn around its nuclear

energy fortunes. For example, in FirstEnergy’s 2016 Annual Report, filed on February 21, 2017,

the Company stated that it intended to pursue “legislative or regulatory solutions” to address the

problem. Likewise, FirstEnergy’s CEO, Defendant Jones, repeated this plan on the Company’s


6
  FES and FENOC were renamed Energy Harbor LLC (a subsidiary of Energy Harbor Corp.) and
Energy Harbor Nuclear Corp., respectively after a March 2018 bankruptcy and reorganization.
Although these subsidiaries were separated and deconsolidated from FirstEnergy’s financial
results, the Company continued to have numerous, material financial entanglements with FES
and FENOC and an active role in financing and overseeing the corrupt conspiracy to pass HB6
as detailed herein.
                                               21
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 22 of 50 PAGEID #: 22




annual earnings call held with investors the next day, stating that FirstEnergy sought “legislative

or regulatory initiatives for [nuclear power] generation that recognize its environmental or

energy security benefits.” This 2016 10-K was signed by all of the Director Defendants

certifying to its accuracy.

       59.     While the analysts and investors received the idea of “solutions” favorably, it was

kept from them that the Company’s legislative “solution” involved an illicit campaign to corrupt

high-profile state legislators in order to secure a massive taxpayer-funded bailout. FirstEnergy

ran an elaborate scheme to funnel tens of millions of dollars to state lawmakers, blanket media

platforms with misleading messages, and illicitly thwart a citizens’ ballot initiative. The senior

most officers of the Company, including the CEO, were either aware of the illicit activities or

reckless in not knowing, and likely an active part thereof.

       B.      Bribery Conspiracy

       60.     In January 2017, when Householder met with FirstEnergy representatives during

a flight on a private FirstEnergy jet; during or around this flight, he began what a lobbyist at

FirstEnergy referred to as an “unholy alliance”, where in exchange of payments of millions of

dollars, Householder promised to secure the passage of legislation, House Bill 6 (HB 6) that

would provide a $1.3 billion bailout of FirstEnergy’s failed nuclear power plants funded by Ohio

ratepayers.

       61.     In February 2017, with the help of establishments of “Generation Now” and

“Energy Pass-Through” 501(c)(4) organizations, the conspiracy was brought into action.

Through these organizations dark money was systematically funneled to Householder and his

affiliates. Householder received periodic payments of $250,000; the amount increased to a




                                                22
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 23 of 50 PAGEID #: 23




million dollars per month. In all, more than $60 million was paid by FirstEnergy and its affiliates

to Householder and his operatives in furtherance of the bribery scheme.

       62.     These secret payments supported the political campaigns of over 20 state

legislative candidates, paid their staff and covered the cost of mailers and commercials. Most of

these candidates won their elections and voted for Householder as the speaker but also voted for

the legislative bailout of FirstEnergy nuclear plants in spite of their disapproval. These funds

were also used by Householder for his own enrichment, such as purchasing house property in

Florida and settling a lawsuit against him.

       63.     Upholding his side of the bargain, Householder swiftly moved towards creating a

standing subcommittee on energy generation after securing the votes for HB6 and defending the

bill against a citizens’ ballot initiative. This law not only prevented the two money- losing power

plants from shutting down but also granted a $9 per megawatt hour subsidy to “clean” energy

generation costing Ohio ratepayers a monthly fixed charge, ratcheting up energy costs for

millions of consumers. The Bill benefitted the FirstEnergy subsidiaries the most with

approximately 94% of these payments projected to them, worth an estimate of $164 million

annually.

       64.     When the Bill was signed into law, thousands of people were agitated and citizen

groups started working to get on the ballot a voter referendum to repeal the law. In order to

prevent the signing of petitions, FirstEnergy started funding yet another round of highly

misleading political advertisements through its dark money network, hired top signature

collection firms, and bribed signature collectors in order to subvert the ballot campaign’s efforts.

       C.      Investigation and criminal complaint against Householder




                                                 23
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 24 of 50 PAGEID #: 24




       65.     On July 17, 2020, U.S. officials announced the filing of a criminal complaint of

conspiracy against Householder and others in the Southern District of Ohio. This caused

FirstEnergy to lose up to 45% of its stock value.

       66.     It was alleged by the United States that, in 2016, Householder and Jeffrey

Longstreth, Neil Clark, Matthew Borges, Juan Cespedes and a Householder-controlled the

501(c)(4) organization, Generation Now, being persons employed by and associated with an

enterprise which engaged in activities which affected interstate commerce, did knowingly and

intentionally conspire with each other and others known and unknown to violate Title 18 United

States Code, Section 1962(c). That is, to conduct and participate directly and indirectly, in the

conduct of the affairs of the enterprise through a pattern of racketeering activity, as that term is

defined in 18 U.S.C. §§ 1961(1) and 1961(5), consisting of multiple acts indictable under 18

U.S.C. §§ 1343, 1346 (relating to honest services wire fraud); 18 U.S.C. § 1951 (relating to

interference with commerce, robbery, or extortion); 18 U.S.C. § 1952 (relating to racketeering,

including multiple acts of bribery under Ohio Revised Code § 3517.22(a)(2)); 18 U.S.C. § 1956

(relating to the laundering of monetary instruments); 18 U.S.C. § 1957 (relating to engaging in

monetary transactions in property derived from specified unlawful activity); and multiple acts

involving bribery, chargeable under Ohio Revised Code § 2921.02. It was part of the conspiracy

that each Defendant agreed that a conspirator would commit at least two acts of racketeering

activity in the conduct of the affairs of the enterprise, all in violation of 18 U.S.C. § 1962(d).

       67.     An “Enterprise” was constituted as defined in Title 18, United States Code,

Section 1961(4), that is, a group of individuals and entities associated in fact to continue the

money racketeering activity from March 2017 to March 2020. Through Generation Now, entirely




                                                  24
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 25 of 50 PAGEID #: 25




in control of Householder, approximately $ 60 million were paid to the Householder Enterprise

in the said period.

       Table 1. FirstEnergy’s payment to Generation Now Bank Account


               Date        Amount                 Method          Source

               3/16/2017   $250,000               Wire            FirstEnergy

               5/17/2017   $250,000               Wire            FirstEnergy

               8/10/2017   $250,000               Wire            FirstEnergy

               12/8/2017   $250,000               Wire            FirstEnergy

               3/15/2018   $300,000               Wire            Energy Pass-Through

               5/4/2018    $100,000               Wire            Energy Pass-Through

               8/16/2018   $500,000               Wire            Energy Pass-Through

               10/16/2018 $400,000                Check           FirstEnergy

               10/29/2018 $100,000                Check           FirstEnergy

               4/30/2019   $1,500,000             Wire            FirstEnergy

               5/7/2019    $1,500,000             Wire            FirstEnergy

               5/15/2019   $2,500,000             Wire            FirstEnergy

               5/22/2019   $2,500,000             Wire            FirstEnergy

               5/29/2019   $1,500,000             Wire            FirstEnergy

               6/5/2019    $2,000,000             Wire            FirstEnergy

               6/13/2019   $1,361,899             Wire            FirstEnergy

               6/20/2019   $2,116,899             Wire            FirstEnergy

               7/5/2019    $1,879,457             Wire            FirstEnergy



                                             25
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 26 of 50 PAGEID #: 26




              8/2/2019     $734,250                Wire            FirstEnergy

              8/7/2019     $4,390,000              Wire            FirstEnergy

              8/22/2019    $653,000                Wire            FirstEnergy

              8/29/2019    $2,003,000              Wire            FirstEnergy

              9/5/2019     $2,403,000              Wire            FirstEnergy

              9/12/2019    $2,403,000              Wire            FirstEnergy

              9/19/2019    $4,695,000              Wire            FirstEnergy

              9/26/2019    $2,445,000              Wire            FirstEnergy

              10/3/2019    $4,160,000              Wire            FirstEnergy

              10/8/2019    $1,600,000              Wire            FirstEnergy

              10/10/2019 $10,000,000               Wire            Energy Pass-Through

              10/17/2019 $248,000                  Wire            FirstEnergy

              10/22/2019 $3,000,000                Wire            FirstEnergy

                           $4,330.86               Cashier         Energy Pass-Through

                                                   Check

              3/3/2020     $2,000,000              Wire            Energy Pass-Through

              Total:       $59,996,835.86



       68.    This money was paid to the enterprise in exchange for passing HB 6 which would

provide a huge bailout to the unprofitable nuclear facilities. On May 29, 2019, HB 6 passed the

House, and after Enterprise members exerted pressure on the Senate, the legislation was passed

and was signed into law by the Governor. However, the law would not go into effect until

October 22, 2019. Shortly after the Governor signed the legislation, a campaign began to


                                              26
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 27 of 50 PAGEID #: 27




organize a state-wide ballot initiative referendum (“Ballot Campaign”) to overturn the

legislation. This required Ballot Campaign organizers to collect the signatures of registered

voters in order to put the referendum of HB 6 on the 2020 ballot.

       69.     In response, from July 24 to October 22, 2019, FirstEnergy-controlled accounts

wired over $38 million into Generation Now. The Enterprise funneled the money to various

accounts and entities controlled by the Enterprise to purchase media ads and mailers against the

ballot initiative, to conflict out signature collection firms, and to pay off and bribe signature

collectors supporting the referendum. The members and associates of the Enterprise also used the

FirstEnergy money to enrich themselves and further their personal interests.

       70.     Although Householder’s name is not on Generation Now’s paperwork,

Householder’s statements, Clark’s statements and a review of documentation obtained pursuant

to search warrants and grand jury subpoenas show that Householder controlled Generation Now

to further the Enterprise’s goals.

       71.     Under Ohio law, in order to place a referendum on the ballot, a group must collect

1,000 certified signatures and submit proposed ballot language to the Ohio Attorney General for

approval. The approval ensures that the description of the referendum meets the “fair and

truthful” standard outlined in the Ohio Revised Code.

       72.     HB 6 was important to the Householder’s Enterprise because it received millions

of dollars into Generation Now from FirstEnergy in exchange for enactment of the bailout

legislation. Thus, the repeal of HB 6, which would prevent HB 6 from taking effect in October

2019, was viewed as a threat to Householder’s Enterprise. In the wake of negative press and

pressure from House leadership relating to Generation Now media buys supporting HB 6, the

Enterprise used “Front Company,” which was controlled by the Enterprise, to conceal their



                                               27
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 28 of 50 PAGEID #: 28




efforts to combat the referendum. Ultimately, the Enterprise pumped $23,000,000 of

FirstEnergy-to Generation Now money into Front Company and used the organization to fund

criminal acts to defeat the referendum. The Enterprise’s efforts were a success: on October 21,

2019, the Ballot Campaign failed to collect enough signatures, and HB 6 went into effect.

       73.     Certain Individual Defendants profited from these activities by selling millions of

dollars worth of FirstEnergy stock at artificially inflated prices. Defendant Jones alone sold

nearly $10 million worth of his FirstEnergy shares in insider sales that were highly suspicious in

both timing and amount as compared to past practice.

       D.      Defendants’ False and Misleading Statements

       74.     FirstEnergy filed with the SEC its annual report on Form 10-K for the fiscal year

ended December 31, 2016 (the “2016 10-K”), which was signed by all Director Defendants,

Pearson and Taylor. The 2016 10-K stated that FirstEnergy would be exploring “legislative or

regulatory solutions for generation assets that recognize their environmental or energy security

benefits.” The 2016 10-K also stated with respect to FES, FirstEnergy’s nuclear subsidiary, that

“management is exploring capital and other cost reductions, asset sales, and other options to

improve cash flow as well as continuing with legislative efforts to explore a regulatory solution.”

The 2016 10-K further stated that FES “complies with the regulations, orders, policies and

practices prescribed by the SEC, FERC, NRC and applicable state regulatory authorities.”

Defendants Jones and Pearson also filed signed certifications with the SEC stating that the 2016

10-K did not contain any false or misleading statement of fact, fairly presented FirstEnergy’s

results of operations, was the product of effective internal controls, and was free from fraud.

       75.     During Company’s fourth quarter 2016 earnings conference call on February 22,

2017, the President and CEO Jones stated:



                                                28
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 29 of 50 PAGEID #: 29




       In Ohio, we have had meaningful dialogue with our fellow utilities and with
       legislators on solutions that can help ensure Ohio's future energy security. Our top
       priority is the preservation of our two nuclear plants in the state and legislation for
       a zero emission nuclear program is expected to be introduced soon. The ZEN
       program is intended to give state lawmakers greater control and flexibility to
       preserve valuable nuclear generation. We believe this legislation would preserve
       not only zero emission assets but jobs, economic growth, fuel diversity, price
       stability, and reliability and grid security for the region. We are advocating for
       Ohio's support for its two nuclear plants, even though the likely outcome is that
       [Company A] won't be the long-term owner of these assets. We are optimistic,
       given these discussions we have had so far and we will keep you posted as this
       process unfolds.

       76.     The quarterly reports on form 10-Q, filed by FirstEnergy on April 27, 2017, July

27, 2017 and October 26, 2017 and signed by Defendant K. Jon Taylor and the Controller and

Treasurer Jason J. Lisowski, claimed that FirstEnergy’s nuclear power business continued to

comply “with the regulations, orders, policies and practices prescribed by the SEC, FERC, NRC

and applicable state regulatory authorities.” They also highlighted their reliance on “legislative

solutions” for fixing the unprofitable nuclear facilities. They continued to highlight the efforts of

FirstEnergy’s management to secure a regulatory or legislative fix for the problems posed by the

Company’s unprofitable nuclear facilities. For example, the quarterly reports stated that

FirstEnergy’s management was “continuing with legislative efforts to explore a regulatory

solution” for FES or was “continuing . . . efforts to explore legislative or regulatory solutions”

for FES.

       77.     Defendants Jones and Pearson also filed signed certifications with the SEC stating

that the quarterly reports fully complies with the requirements of section 13(a) or 15(d) of the

Securities Exchange Act of 1934 and the reports fairly presents, in all material respects, the

financial condition and results of operations of the Company.

       78.     On February 20, 2018, FirstEnergy filed with the SEC its annual report on Form

10-K for the fiscal year ended December 31, 2017 (the “2017 10-K”), which was signed by the

                                                 29
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 30 of 50 PAGEID #: 30




Director Defendants Jones, and Pearson and Taylor. The 2017 10-K stated that FirstEnergy

would be exploring “legislative or regulatory solutions for generation assets that recognize their

environmental or energy security benefits.” The 2017 10-K further stated that FES “complies

with the regulations, orders, policies and practices prescribed by the SEC, FERC, NRC and

applicable state regulatory authorities.” Defendants Jones and Pearson also filed signed

certifications with the SEC stating that the 2017 10- K did not contain any false or misleading

statement of fact, fairly presented FirstEnergy’s results of operations, was the product of

effective internal controls, and was free from fraud.

       79.     On February 21, 2018, FirstEnergy held an earnings call with analysts and

investors to discuss its fiscal 2017 financial results led by defendants Jones, Pearson and Taylor.

During the call, Defendant Jones stated that FirstEnergy had been “very actively involved in a

multitude of efforts at both the state and federal levels to support our generation assets,” but he

was disappointed that those efforts had not yet resulted in “meaningful legislative or regulatory

support” for the Company’s nuclear facilities. He stated that FES would “continue to look at all

options regarding these units,” including by “continuing to support policy solutions.”

       80.     On April 23, 2018, July 31, 2018 and October 25, 2018, FirstEnergy filed with the

SEC its quarterly reports on Form 10-Q for the quarters ending March 31, 2018, June 30, 2018

and September 30, 2018, respectively signed by its Vice President, Controller and Chief

Accounting Officer Jason J. Lisowski. These documents claimed that FirstEnergy “and its

subsidiaries follow GAAP and comply with the related regulations, orders, policies and practices

prescribed by the SEC, FERC, and, as applicable, the NRC, the PUCO, the PPUC, the MDPSC,

the NYPSC, the WVPSC, the VSCC and the NJBPU.” Defendants Jones and Strah also filed

signed certifications with the SEC stating that the quarterly reports did not contain any false or



                                                30
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 31 of 50 PAGEID #: 31




misleading statement of fact, fairly presented FirstEnergy’s results of operations, were the

product of effective internal controls, and were free from fraud.

       81.     On February 19, 2019, FirstEnergy filed with the SEC its annual report on Form

10-K for the fiscal year ended December 31, 2018 (the “2018 10-K”), which was signed by

defendants Jones and Strah. The 2018 10-K stated that FirstEnergy “and its subsidiaries follow

GAAP and comply with the related regulations, orders, policies and practices prescribed by the

SEC, FERC, and, as applicable, the NRC, the PUCO, the PPUC, the MDPSC, the NYPSC, the

WVPSC, the VSCC and the NJBPU.” Defendants Jones and Strah also filed signed certifications

with the SEC stating that the 2018 10-K did not contain any false or misleading statement of fact,

fairly presented FirstEnergy’s results of operations, was the product of effective internal controls,

and was free from fraud.

       82.     On February 20, 2019, FirstEnergy held an earnings call with analysts and

investors to discuss its fiscal 2018 financial results led by defendants Jones and Strah. In

response to an analyst’s question about whether there was “anything at all” that FirstEnergy was

working on with respect to energy utility legislation in Ohio, defendant Jones responded: “Not in

any specific form, Julien. Obviously, if our new leaders of the states – we have a new governor, a

new speaker of the house, we’re going to have a new Chairman of the Public Utilities

Commission. If they determine that they think the time is right to really put energy policy for the

state back on the table in some fashion, legislatively, then we would expect to engage and

provide our input. But it’s too early in the process for me to talk about what that might mean.”

       83.     On April 23, 2019, July 23, 2019 and November 4, 2019, FirstEnergy filed with

the SEC its quarterly reports on Form 10-Q for the quarters ending March 31, 2019, June 30,

2019 and September 30, 2019, respectively. These documents claimed that FirstEnergy “and its



                                                 31
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 32 of 50 PAGEID #: 32




subsidiaries follow GAAP and comply with the related regulations, orders, policies and practices

prescribed by the SEC, FERC, and, as applicable, the NRC, the PUCO, the PPUC, the MDPSC,

the NYPSC, the WVPSC, the VSCC and the NJBPU.” Defendants Jones and Strah also filed

signed certifications with the SEC stating that the quarterly reports did not contain any false or

misleading statement of fact, fairly presented FirstEnergy’s results of operations, were the

product of effective internal controls, and were free from fraud.

       84.     On February 10, 2020, FirstEnergy filed with the SEC its annual report on Form

10-K for the fiscal year ended December 31, 2019 (the “2019 10-K”), which was signed by

defendants Jones and Strah. The 2019 10-K stated that FirstEnergy “and its subsidiaries follow

GAAP and comply with the related regulations, orders, policies and practices prescribed by the

SEC, FERC, and, as applicable, the NRC, the PUCO, the PPUC, the MDPSC, the NYPSC, the

WVPSC, the VSCC and the NJBPU.” Defendants Jones and Strah also filed signed certifications

with the SEC stating that the 2019 10-K did not contain any false or misleading statement of fact,

fairly presented FirstEnergy’s results of operations, was the product of effective internal controls,

and was free from fraud.

       85.     On April 23, 2020, FirstEnergy filed with the SEC its quarterly report on Form

10-Q for the quarter ending March 31, 2020. The quarterly report claimed that FirstEnergy “and

its subsidiaries follow GAAP and comply with the related regulations, orders, policies and

practices prescribed by the SEC, FERC, and, as applicable, the NRC, the PUCO, the PPUC, the

MDPSC, the NYPSC, the WVPSC, the VSCC and the NJBPU.” Defendants Jones and Strah also

filed signed certifications with the SEC stating that the quarterly report did not contain any false

or misleading statement of fact, fairly presented FirstEnergy’s results of operations, was the

product of effective internal controls, and was free from fraud.



                                                 32
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 33 of 50 PAGEID #: 33




       86.       The statements referenced in this section were materially false and/or misleading

when made because they failed to disclose the following adverse facts pertaining to the

Company’s business, operations and financial condition, which were known to or recklessly

disregarded by the Individual Defendants:

       a. that FirstEnergy and its representatives and affiliates had orchestrated a $60 million

             campaign to corrupt the political process in order to secure the passage of legislation

             favoring the Company and its affiliates;

       b. that FirstEnergy and its representatives and affiliates had secretly funneled tens of

             millions of dollars to Ohio politicians to bribe those politicians in order to secure

             votes in favor of HB6, a $1.3 billion ratepayer bailout for FirstEnergy’s unprofitable

             nuclear facilities;

       c. that FirstEnergy and its representatives and affiliates had conducted a massive,

             misleading advertising campaign in support of HB6 and in opposition to a ballot

             initiative to repeal HB6 by passing millions of dollars through an intricate web of

             ‘dark money’ entities and front companies in order to conceal the Company’s

             involvement;

       d. that FirstEnergy and its representatives and affiliates had subverted a citizens’ ballot

             initiative to repeal HB6 by, among other unscrupulous tactics, hiring more than 15

             signature gathering firms (and thus conflicting them out of supporting the initiative)

             and bribing ballot initiative insiders and signature collectors;

       e. that, as a result of (a)-(d) above, defendants’ statements regarding FirstEnergy’s

             regulatory and legislative efforts were materially false and misleading; and




                                                   33
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 34 of 50 PAGEID #: 34




        f. that, as a result of (a)-(e) above, FirstEnergy was subject to an extreme, undisclosed

              risk of reputational, legal and financial harm.

        87.      In addition, Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii) (“Item

303”) required the Company’s quarterly and annual financial reports issued to “describe any

known trends or uncertainties that have had or that the registrant reasonably expects will have a

material favorable or unfavorable impact on net sales or revenues or income from continuing

operations.” The Individual Defendants’ failure to disclose FirstEnergy’s involvement in the

massive bribery and corruption scheme detailed herein violated Item 303 because these activities

represented known trends and uncertainties that were likely to have a material unfavorable

impact on the Company’s business and financial results.

        E.       The Truth Emerges

        88.      On July 21, 2020, the U.S. Attorney’s Office for the Southern District of Ohio

issued a press release titled:

              Ohio House Speaker, former chair of Ohio Republican Party, 3 other
               individuals & 501(c)(4) entity charged in federal public corruption
                      racketeering conspiracy involving $60 million

        89.      Five individuals, namely: Larry Householder, Mathew Borges, Jeffrey Longstreth,

Neil Clark, Juan Cespedes were arrested and charged. An 82-page criminal complaint and

affidavit was filed that same day in the Criminal Proceedings. These documents detailed a brazen

scheme by FirstEnergy and its affiliates and representatives to corrupt the political process and

undermine democratic institutions in the State of Ohio in order to secure passage of HB6. The

allegations contained in the criminal complaint and affidavit were supported by detailed

transcripts of phone calls, recorded conversations, text messages, bank records and

contemporaneous documentary evidence.



                                                   34
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 35 of 50 PAGEID #: 35




       90.     The price of FirstEnergy stock plummeted on this news, falling to a low of just

$22.85 per share on July 22, 2020, 45% below the stock’s closing price on July 20, 2020 of

$41.26 per share, on abnormally high trading volume. FirstEnergy shareholders have suffered

massive losses as a result of these declines.

                                DAMAGE TO FIRSTENERGY

       91.     As a direct and proximate result of the Individual Defendants’ conduct, First

Energy will lose and expend many millions of dollars.

       92.     Such expenditures include, but are not limited to, legal fees associated with the

federal securities lawsuit filed against the Company, any internal investigations, and amounts

paid to outside lawyers, accountants, and investigators in connection thereto.

       93.     Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company.

       94.     As a direct and proximate result of the Director Defendants’ conduct, First Energy

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Director Defendants’ breaches of fiduciary duties.

                                DERIVATIVE ALLEGATIONS

       95.     Plaintiff brings this action derivatively to redress injuries suffered by FirstEnergy

as a result of the breaches of fiduciary duties by Defendants.

       96.     Plaintiff owned FirstEnergy stock during the time of the wrongful course of

conduct constituting the basis for the claims asserted herein, continues to hold FirstEnergy stock,

and will continue to hold FirstEnergy stock during this case.



                                                35
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 36 of 50 PAGEID #: 36




       97.     Plaintiff’s claims and economic position is not antagonistic to the other

shareholders, whose stock value(s) were also significantly and negatively impacted by

Defendants’ actions and/or inactions as alleged herein.

       98.     Plaintiff will adequately and fairly represent the interests of FirstEnergy and its

shareholders in prosecuting and enforcing its rights and has retained counsel competent and

experienced to prosecute this action.

         DEMAND ON THE FIRSTENERGY BOARD IS EXCUSED AS FUTILE

       99.     Plaintiff has not made any demand on the present Board to institute this action

because such a demand would be a futile, wasteful and useless act, for the following reasons:

       100.    At the time of the filing of this action, the FirstEnergy Board was comprised of

eleven directors. The current eleven directors are Defendants Anderson, Johnson, Jones, Misheff,

Mitchell, Pappas, Reyes, Demetriou, Pianalto, Turner, and O’Neil.

       101.    Plaintiff needs only to allege demand futility as to six of these eleven directors.

       102.    Demand is excused as to all of the Director Defendants because each of them

faces, individually and collectively, a substantial likelihood of liability as a result of their

violations of law alleged herein.

       103.    Demand is likewise excused because seven members of the current Board served

on the Company’s Board as of March 2017. Those seven members, Defendants Anderson,

Johnson, Jones, Misheff, Mitchell, Pappas, and Reyes recommended that shareholders vote

against a shareholder proposal requesting transparency and accountability on lobbying policies

and payments that would have required disclosure of the wrongdoing at issue. Similar

shareholder proposals were defeated in 2015 and 2016, with Defendants Anderson, Johnson,




                                                 36
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 37 of 50 PAGEID #: 37




Jones, Misheff, Pappas, and Reyes recommending shareholders vote against the proposals in

each of those years.

       104.    More specifically, on March 31, 2017, the Company filed its Schedule 14A with

the SEC (the “2017 Proxy Statement”). Included in the 2017 Proxy Statement was a shareholder

proposal requiring an annual report on lobbying policies and payments. According to the 2017

Proxy Statement, FirstEnergy shareholder, The Nathan Cummings Foundation, planned to

introduce the proposal at the Company’s Annual Meeting as follows:

                        Whereas: we believe full disclosure of our company’s direct and indirect

               lobbying activities and expenditures is required to assess whether FirstEnergy’s

               lobbying is consistent with its expressed goals and in the best interests of

               shareholders.

                        Resolved, the shareholders of FirstEnergy request the preparation of a

               report, updated annually, disclosing:

                        1. Company policies and procedures governing lobbying, both direct and

               indirect, and grassroots lobbying communications.

                        2. Payments by FirstEnergy used for (a) direct or indirect lobbying or (b)

               grassroots lobbying communications, in each case including the amount of the

               payment and the recipient.

                        3. FirstEnergy’s membership in and payments to any tax-exempt

               organization that writes and endorses model legislation.

                        4. A description of the decision making process and oversight by

               management and the Board for making payments described in section 2 and 3

               above.



                                                37
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 38 of 50 PAGEID #: 38




            For purposes of this proposal, a “grassroots lobbying communication” is a

            communication is a communication directed to the general public that (a) refers to

            specific legislation or regulation, (b) reflects a view on the legislation or

            regulation and (c) encourages the recipient of the communication to take action

            with respect to the legislation or regulation. “Indirect lobbying” is lobbying

            engaged in by a trade association or other organization of which FirstEnergy is a

            member.

            Both “direct and indirect lobbying” and “grassroots lobbying communications”

            includes efforts at the local, state and federal levels.

                    The report shall be presented to the Audit Committee or other relevant

            oversight committee and posted on FirstEnergy’s website.

                    As shareholders, we encourage transparency and accountability in

            FirstEnergy’s use of corporate funds to influence legislation and regulation, both

            directly and indirectly. FirstEnergy spent approximately $4.05 million in 2014

            and 2015 on direct federal lobbying activities (opensecrets.org). These figures do

            not include lobbying expenditures to influence legislation in states, where

            FirstEnergy also lobbies but disclosure is uneven or absent. For example,

            FirstEnergy spent $1.07 million on lobbying in New Jersey for 2014 and 2015,

            and FirstEnergy’s lobbying on energy rates in West Virginia has drawn media

            attention (“FirstEnergy Asking for Surcharge to Fund Improvements,” Charleston

            Gazette-Mail, August 25, 2016).

                    FirstEnergy is listed as a member of the of the Edison Electric Institute

            and Nuclear Energy Institute, which together spent $21.32 million lobbying in



                                               38
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 39 of 50 PAGEID #: 39




            2014 and 2015. However, FirstEnergy does not disclose its membership in, or

            payments to, trade associations, or the amounts used for lobbying, despite a 2007

            agreement with shareholders to annually disclose trade association payments used

            for political purposes (“More Firms to Make Political Disclosures,” CFO, April 4,

            2007). Nor does FirstEnergy disclose membership in or contributions to tax

            exempt organizations that write and endorse model legislation, such as the

            American Legislative Exchange Council.

                   We are concerned that FirstEnergy’s current lack of trade association

            disclosure presents reputational risk. Absent a system of accountability, company

            assets could be used for objectives contrary to FirstEnergy’s long term interests.

  105.      FirstEnergy’s 2017 Board responded to the shareholder proposal as follows:

                   Your company believes that it has a responsibility to participate in the

            legislative, regulatory and political process. Sharing its views and educating

            officeholders, regulators, community and business leaders, and the public on key

            issues helps your Company promote effective government and the interests of key

            stakeholder groups including our shareholders, employees and communities we

            serve. By engaging with elected officials, regulators, community and business

            leaders, and other decision makers, your Company strives to conduct its business

            as transparently as possible to serve customers effectively and help build public

            trust. In addition to the existing extensive framework of laws and public

            disclosure, your Company adopted a Political Activity Policy, which was most

            recently updated in October 2016. The Political Activity Policy addresses your

            Company’s participation in the political process and political contributions and



                                             39
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 40 of 50 PAGEID #: 40




            lobbying    expenses.   Such    policy      can   be    found    at:   https://www.first

            Energycorp.com/investor/corporate_governance/policies_charters/corporate_p

            olitical_activity_policy.html

                   The Political Activity Policy also provides links to access your Company’s

            federal lobbing reports. Your Company complies with all federal and state

            lobbying registration and disclosure requirements, which include filing all

            required reports with the U.S. Congress and applicable state agencies.

                   These reports detail information such as the particular bills and issues on

            which individual lobbyists had activity on behalf of your Company, as well as the

            lobbying expenses for specific time periods. As set forth in the Political Activity

            Policy, your Company maintains and files Lobbying Disclosure Act Reports

            (Form LD-2) with the U.S. Congress. These reports detail the particular bills and

            issues on which individual lobbyists had activity on behalf of your Company, as

            well as the total lobbying expenses, including payments made to trade

            organizations.       These        reports         may           be      found        at:

            http://www.senate.gov/legislative/Public_Disclosure/LDA_reports.htm.

                   Additionally, as described in the Political Activity Policy, your Company

            and its registered federal lobbyists must also file semi-annual reports detailing,

            among other things, disbursements and personal and/or direct contributions to

            federal candidates national party committees. These forms (LD-203) may be

            found at: http://www.senate.gov/legislative/Public_Disclosure/LDA_reports.htm.

            State reports disclosing activity at the state and local levels, if required, are also

            made publicly available for review on the applicable state agency website.



                                             40
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 41 of 50 PAGEID #: 41




                       Your Company is committed to providing appropriate information and

               disclosures to its investors concerning its lobbying activities. Additionally, your

               Company believes that its current procedures and policies promote transparency

               and compliance with the law and addresses the concerns identified in the

               proposal. Preparation of reports beyond what is already produced would be a

               duplicative and onerous task that would divert important resources from

               alternative efforts that your Company’s Board and management deem to be in the

               best interests of your Company and its shareholders. Substantially similar

               shareholder proposals did not receive a majority of the votes cast in 2015 and

               2016.

                                        Your Board recommends that you

                            Vote “AGAINST” this shareholder proposal (Item 9).

       106.    Thus, the Company’s Board has demonstrated long-standing opposition to

transparency regarding payments to public officials at the state level, as its recommendation to

vote against shareholder proposals requiring such disclosure in 2015, 2016 and 2017

demonstrate. Moreover, in 2017, just months after the illegal scheme started, a majority of the

current Board recommended shareholders vote against the proposal that would have required

disclosure of the illegal payments at issue, demonstrating that demand on the current Board to

take action in response to the illegal payments would be futile.

       107.    Demand is further excused as futile because each of the Director Defendants has

received and continues to receive compensation for his or her role as Director. As trusted

Directors, they conducted little, if any, oversight of the contributions at issue, and consciously

disregarded their duties to monitor such controls over reporting and engagement in the scheme,



                                                41
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 42 of 50 PAGEID #: 42




and consciously disregarded their duties to protect corporate assets. For those reasons, too, the

Director Defendants breached their fiduciary duties, face a substantial likelihood of liability, are

not independent or disinterested, and thus demand upon them is futile and therefore, excused.

       108.    In addition, the sheer size of these contributions totaling in excess of $60 million

could not be done without the Director Defendants’ knowledge and approval. All of the Director

Defendants were required to participate in both the review and approval of First Energy’s

activities including, without limitation, payment of approximately $61,000,000.00 designed to

assist Householder’s Enterprise, which resulted in a legislative kickback through the passage of

House Bill 6 of approximately $1.5 Billion dollars. Indeed, Defendant Jones has publicly stated

that First Energy is innocent and “acted ethically” in connection with efforts to pass House Bill 6

that federal prosecutors say were fueled by bribery, which statement acknowledges that

Defendants were aware of the decision to funnel bribes to Householder’s Enterprise, and

approved them.

       109.    All Director Defendants are directors, and their self-dealing as alleged herein

resulted in direct financial gains to Defendants from the challenged transactions and actions as

alleged herein, making it a substantial likelihood that each of the Director Defendants named

herein will be found liable for their self-dealing actions, participation, approval and/or

ratification of FirstEnergy’s participation in Householder’s Enterprise.

The Audit Committee Defendants Face a Substantial Likelihood of Liability

       110.      The Audit Committee Defendants face a substantial likelihood of liability as a

result of their service on the Board’s Audit Committee. Pursuant to the Company’s Audit

Committee Charter, the members of the Audit Committee were to oversee the Company’s




                                                42
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 43 of 50 PAGEID #: 43




systems of internal control with respect to the accuracy of financial records, adherence to

Company policies and compliance with legal and regulatory requirements.

       111.    The Audit Committee Defendants breached their fiduciary duties of due care,

loyalty, and good faith, because the Audit Committee, inter alia, allowed or permitted the

Company to disseminate false and misleading statements in the Company’s SEC filings and

other disclosures.

       112.    In light of the foregoing actions, a majority of the Director Defendants lost their

independence and/or lack the ability to bring a disinterested business judgment to bear if demand

had been made relative to the Householder Enterprise.

       113.    FirstEnergy has been and will continue to be exposed to significant losses due to

the wrongdoing complained of herein, yet the Director Defendants have not filed any lawsuits

against themselves or others who were responsible for that wrongful conduct to attempt to

recover for FirstEnergy any part of the damages FirstEnergy suffered and will continue to suffer

thereby. Thus, any demand upon the Director-Defendants would be futile.

       114.    For all of the reasons set forth above, all of the Director Defendants, and, if not all

of them, at least seven of them (a majority), cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is exercised as futile.

                                     CLAIMS FOR RELIEF

                                             COUNT I

              (Breach of Fiduciary Duty Against All the Individual Defendants)

       115.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.




                                                 43
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 44 of 50 PAGEID #: 44




           116.   Each Defendant owed to the Company the duty to exercise candor, good faith,

due care, and loyalty in the management and administration of FirstEnergy’s business and

affairs.

           117.   Each of the Defendants violated and breached his or her fiduciary duties of

candor, good faith, loyalty, due care, reasonable inquiry, oversight and supervision.

           118.   By virtue of their positions as directors and/or officers of FirstEnergy and their

exercise of control over the business and corporate affairs of the Company, the Defendants have,

and at all relevant times had, the power to control and influence and did control and influence

and cause the Company to engage in the practices complained of herein. Each Defendant was

required to: (a) use his or her ability to control and manage FirstEnergy in a fair, just, and

equitable manner; and (b) act in furtherance of the best interests of FirstEnergy and its

shareholders and not his or her own. Defendants also have the duty to oversee its CEO and

ensure that he is not breaching his fiduciary duties to the Company.

           119.   Additionally, Defendants have a duty to implement a reasonable system of

controls to ensure that FirstEnergy is operated in conformity with applicable laws. Once that

system is in place, the Directors have a duty to respond in good faith to reports or indications that

FirstEnergy or its employees are engaging in unlawful or other improper behavior. Defendants

have acted in violation of FirstEnergy’s internal policies, including, inter alia, its policies

regarding corporate governance, anti-corruption, and ethics.

           120.   The Company’s corporate governance guidelines also require Defendants to

review compliance with applicable laws and regulations and adopt policies of corporate conduct

to assure compliance with applicable laws and regulations and to assure maintenance of

necessary accounting, financial, and other controls.



                                                  44
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 45 of 50 PAGEID #: 45




        121.    Defendants breached their fiduciary duties through self-dealing and/or by acting

to subvert and/or failing to take any action to investigate and/or stop the improper and illegal

conduct at FirstEnergy involving bribery.

        122.    Based on the foregoing conduct, Defendants were not acting in good faith toward

the Company, but instead were acting recklessly and/or with intent to harm the Company and

breached their fiduciary duties.

        123.    As a direct and proximate result of Defendants’ conscious failure to perform their

fiduciary obligations, FirstEnergy has been and will continue to be damaged.

        124.    As a result of the misconduct alleged herein, Defendants are liable to the

Company.

        125.    Plaintiff, on behalf of First Energy, has no adequate remedy at law.



                                            COUNT II

                     (Unjust Enrichment Against the Induvial Defendants)

        126.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

        127.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material facts that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, FirstEnergy.

        128.    The Individual Defendants either benefitted financially from their improper

conduct and their making lucrative insider sales or received unjustly lucrative bonuses tied to

their false and misleading statements, or received bonuses, stock options, or received

compensation that was unjust in light of the Individual Defendants’ bad faith conduct.



                                                 45
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 46 of 50 PAGEID #: 46




        129.    Plaintiff, as a shareholder and a representative of FirstEnergy, seeks restitution

from the Individual Defendants and seeks an order from this Court disgorging all profits –

including from insider sales, benefits, and other compensation, including any performance-based

or valuation-based compensation – obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary duties.

                                            COUNT III

                (Waste of Corporate Assets Against the Individual Defendants)

        130.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

        131.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, the Individual Defendants have caused FirstEnergy to

waste valuable corporate assets and to incur many millions of dollars of legal liability and/or

costs to defend unlawful actions.

        132.    Defendants made and/or caused the Company to make, and to lose assets from

investors and customers who no longer trust the Company.

        133.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

        134.    Plaintiff on behalf of FirstEnergy has no adequate remedy at law.

                                            COUNT IV

                                  (Insider Selling Against Jones)

        135.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.




                                                 46
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 47 of 50 PAGEID #: 47




          136.   At the time Jones sold his personally held FirstEnergy stock, he was an officer

and/or director of the Company which gave him access, directly or indirectly, to material

information about FirstEnergy not generally available to the public.

          137.   Jones sold FirstEnergy stock at a time when he knew material information about

FirstEnergy which would have significantly affected the market price of FirstEnergy’s common

stock and was not generally available to the public. Specifically, Jones knew that FirstEnergy

was engaging in a bribery scheme.

          138.   Plaintiff, on behalf of FirstEnergy, has no adequate remedy at law

                                             COUNT V

 (Against the Director Defendants for Violations of Section 14(a) of the Exchange Act 101)

          139.   Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

          140.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Director Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to those non-fraud

claims.

          141.   Section 14(a) of the Exchange Act provides that “[i]t shall be unlawful for any

person, by use of the mails or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations at the

[SEC] may prescribe as necessary or appropriate in the public interest or for the protection of

investors, to solicit or to permit the use of his name to solicit any proxy or consent or



                                                 47
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 48 of 50 PAGEID #: 48




authorization in respect of any security (other than an exempted security) registered pursuant to

section 12 of this title [15 U.S.C. § 78l].”

        142.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that

no proxy statements shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

        143.    Under the direction and watch of the Director Defendants, the Company’s 2017,

2018 and 2019 Proxy Statements filed with the SEC on March 31, 2017, March 30, 2018 and

April 1, 2019 (the “Proxy Statements”) failed to disclose, inter alia, the illegal scheme described

herein, and that the Company failed to maintain adequate controls and oversight to prevent such

wrongful conduct, thus rendering the Proxy Statements false and misleading.

        144.    In the exercise of reasonable care, the Director Defendants should have known

that by misrepresenting or failing to disclose the forgoing material facts, the statements contained

in the Proxy Statements were materially false and misleading. The misrepresentations and

omissions were material to the Company’s shareholders in voting on matters set forth for

shareholder determination in the Proxy Statements, including the election of directors, advisory

approval of the executive compensation, ratification of the Company’s independent auditor, and

whether or not to approve the shareholder proposal requiring an annual report on lobbying

policies and payments.

        145.    The Company was damaged as a result of the Director Defendants’ material

misrepresentations and omissions in the Proxy Statements.

        146.    Plaintiff on behalf of FirstEnergy has no adequate remedy at law.



                                                48
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 49 of 50 PAGEID #: 49




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against all Defendants as follows:

       A.      Declaring that the Plaintiff may maintain this action derivatively on behalf of

FirstEnergy and that Plaintiff is an adequate representative;

       B.      Declaring that the Individual Defendants have breached their fiduciary duties to

FirstEnergy;

       C.      Appointing Plaintiff’s counsel as Lead Counsel for this derivative action;

       D.      Determining that this action is a proper derivative action maintainable under law;

       E.      Determining and awarding to FirstEnergy the damages sustained by it as a result

of the violations set forth above from each of the Defendants, jointly and severally, together with

interest thereon;

       F.      Directing the Individual Defendants to take all necessary actions to reform and

improve its corporate governance and internal procedures to comply with applicable laws and to

protect FirstEnergy and its shareholders from a repeat of the damaging events described herein,

including, but not limited to, putting forward for shareholder vote the following resolutions for

amendments to the Company’s Bylaws or Articles of Incorporation and the following actions as

may be necessary to ensure proper corporate governance policies:

            1. a proposal to strengthen the Board’s supervision of operations and develop and

               implement procedures for more significant shareholder input into the policies and

               guidelines of the board;

            2. a provision to permit the shareholders of FirstEnergy to nominate at least four

               candidates for election to the board; and




                                                49
Case: 2:20-cv-05020-SDM-EPD Doc #: 1 Filed: 09/24/20 Page: 50 of 50 PAGEID #: 50




            3. a proposal to ensure the establishment of effective oversight of compliance with

               applicable laws, rules, and regulations.

       G.      Awarding FirstEnergy restitution from Individual Defendants, and each of them;

       H.      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

       I.      Granting such other and further relief as the Court may deem just and proper.

                              JURY TRIAL DEMAND

       Plaintiff hereby demands a trial by jury.

Dated: September 24, 2020                               Respectfully Submitted,

                                                        /s/ Pamela Borgess
                                                        Pamela Borgess (0072789)
                                                        BORGESS LAW, LLC
                                                        6800 W. Central Ave. Ste. E
                                                        Toledo, OH 43617
                                                        (567) 455-5955
                                                        pborgess@borgesslaw.com

                                                        /s/ Lee Squitieri
                                                        Lee Squitieri
                                                        SQUITIERI & FEARON LLP
                                                        32 East 57th Street, 12th Floor
                                                        New York, New York 10022
                                                        (212) 421-6492
                                                        lee@sfclasslaw.com
                                                        (Subject to Pro Hac Vice Admission)

                                                        /s/ Fletcher W. Moore
                                                        Fletcher W. Moore
                                                        Justin Kuehn
                                                        MOORE KUEHN, PLLC
                                                        30 Wall Street, 8th Floor
                                                        New York, NY 10005
                                                        Telephone:(212) 709-8245
                                                        fmoore@moorekuehn.com
                                                        kuehn@moorekuehn.com
                                                        (Subject to Pro Hac Vice Admission)
                                                        ATTORNEYS FOR PLAINTIFF

                                                   50
